Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered February 6, 2013. The order denied the motion of respondents-petitioners for leave to reargue and renew their cross motion to consolidate certain proceedings in Surrogate’s Court, Monroe County.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed, and the order is affirmed without costs.
Same Memorandum as in Matter of Giangualano (Birnbaum) (114 AD3d 1233 [Feb. 14, 2014]). Present — Peradotto, J.P, Lindley, Sconiers and Valentino, JJ.